BROGDEN, J.
The plaintiff offered evidence tending to show that tbe barrel wbicb caused tbe injury, was negligently placed near tbe fire by order of a foreman or boss of defendant, and tbat this barrel was unsafe — thus rendering tbe place of work unsafe and dangerous. There was evidence tbat tbe barrel was voluntarily selected and set in position by fellow-servants of plaintiff.
Tbe defendant offered no evidence.
Both views were submitted to tbe jury, and tbe issue of negligence was answered in tbe negative. There is no new or novel proposition of law presented, and a careful examination of tbe record and briefs discloses no reversible error.
No error.